Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computer program product for determining functional and descriptive elements of application and interface images. The closest prior art, Holm-Petersen et al. (USPAP       2011/0138,340), shows a similar system, in which, identifying, from among a plurality of elements within one or more images of a user interface, a first set of elements and a second set of elements, wherein the first set of elements and the second set of elements each independently comprise either or both of: textual elements, and non-textual elements (Please note, Abstract of the invention. As indicated a user interface for business applications provides users a navigable top-down view of a hierarchical structure through a rotating hierarchy cone. The cone presents a partial view of a circularly organized hierarchy of parent and child nodes enabling users to view detail information, select tasks to be performed, and modify the structure while having an overall picture of the hierarchy. Users are enabled to rotate the cone to view an unlimited number of segments of the circularly organized hierarchy and to navigate across multiple levels up or down focusing on branches of the structure). However, Holm-Petersen et al.  fail to address: “for determining one or more logical relationships between the textual elements and the non- textual elements; building a hierarchy comprising some or all of the first set of elements and some or all of the second set of elements, wherein building the hierarchy forms a data structure representing functionality of the user interface; and outputting the data structure to a memory”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, May 27, 2022